United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 08-2659
                                     ___________

Inez Hunter,                      *
                                  *
            Appellant,            *
                                  * Appeal from the United States
      v.                          * District Court for the
                                  * District of Minnesota.
Barry Johnson,                    *
                                  * [UNPUBLISHED]
            Appellee,             *
                                  *
Woodbury Community Land Trust,    *
                                  *
            Defendant.            *
                             ___________

                               Submitted: August 7, 2009
                                  Filed: August 12, 2009
                                   ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       In this civil action, Inez Hunter appeals following the district court’s1 dismissal
of one defendant, and the court’s denial of Hunter’s motion for default judgment as
to another defendant. When Hunter filed the instant notice of appeal on July 2, 2008,

      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Franklin L. Noel, United States Magistrate Judge for the District of Minnesota.
the magistrate judge’s report of June 27, 2008--recommending explicitly dismissing
Woodbury Community Land Trust and closing the case--had not yet been acted upon
by the district court, and thus Hunter was on notice that her appeal was premature.
She did not file another notice of appeal or amend the instant notice of appeal
following the district court’s adoption of the magistrate judge’s report over her
objections, and the subsequent entry of final judgment on August 5, 2008.
Accordingly, we dismiss the appeal for lack of jurisdiction. See Huggins v. FedEx
Ground Package Sys., Inc,, 566 F.3d 771, 773 (8th Cir. 2009) (appellate courts are
obligated to consider sua sponte jurisdictional issues where it appears jurisdiction is
lacking); Thomas v. Basham, 931 F.2d 521, 523 (8th Cir. 1991) (appeal was
premature when some claims remained pending).
                         ______________________________




                                         -2-
                                          2